 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11 LUELI PURCELL,                                        )   Case No. 2:19-cv-02029-WBS-KJN
                                                         )
12                     Plaintiff,                        )   ORDER GRANTING STIPULATION TO
                                                         )   DISMISS ENTIRE ACTION WITH
13              vs.                                      )   PREJUDICE
                                                         )
14 LIFE INSURANCE COMPANY OF NORTH                       )
     AMERICA,                                            )
15                                                       )
                       Defendant.                        )
16                                                       )

17
18              Based upon the stipulation of the parties and for good cause shown,

19              IT IS HEREBY ORDERED that this action, Case No. 2:19-cv-02029-WBS-KJN, is

20 dismissed in its entirety as to all defendants, with prejudice.
21              IT IS HEREBY FURTHER ORDERED that all dates set in this matter are vacated and

22 taken off the Court’s calendar.
23              IT IS HEREBY FURTHER ORDERED that each party shall bear his or its own attorneys’

24 fees and costs in this matter.
25              IT IS SO ORDERED.

26 Dated: December 30, 2019
27
28
                                                         1                 Case No. 2:19-cv-02029-WBS-KJN
                                                                      ORDER GRANTING STIPULATION TO
     172471.1
                                                                 DISMISS ENTIRE ACTION WITH PREJUDICE
